ICJ_080_CertainPhosphateLands_NRU_AUS_1991-02-08_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS
ET ORDONNANCES

1991

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS
AND ORDERS

 
INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
CERTAIN PHOSPHATE LANDS IN NAURU

(NAURU v. AUSTRALIA)

ORDER OF 8 FEBRUARY 1991

1991

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE CERTAINES TERRES
À PHOSPHATES À NAURU

(NAURU c. AUSTRALIE)

ORDONNANCE DU 8 FÉVRIER 1991
Official citation:

Certain Phosphate Lands in Nauru (Nauru v. Australia),
Order of 8 February 1991, 1.C.J. Reports 1991, p.3

Mode officiel de citation :

Certaines terres à phosphates à Nauru (Nauru c. Australie),
ordonnance du 8 février 1991, C.I.J. Recueil 1991, p. 3

 

Sales number 59 2
N° de vente :

 

 

 
8 FEBRUARY 1991

ORDER

CERTAIN PHOSPHATE LANDS IN NAURU
(NAURU v. AUSTRALIA)

CERTAINES TERRES A PHOSPHATES A NAURU
(NAURU c. AUSTRALIE)

8 FEVRIER 1991

ORDONNANCE
INTERNATIONAL COURT OF JUSTICE

1991 YEAR 1991
8 February
General List
No. 80 8 February 1991

CASE CONCERNING
CERTAIN PHOSPHATE LANDS IN NAURU

(NAURU v. AUSTRALIA)

ORDER

Present: President Sir Robert JENNINGS; Vice-President ODA; Judges
LACHS, ÉLIAS, AGO, SCHWEBEL, BEDJAOUI, NI, EVENSEN,
TARASSOV, GUILLAUME, SHAHABUDDEEN, AGUILAR MAWDSLEY,
RANJEVA; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to Articles 31
and 79 of the Rules of Court,

Having regard to the Order made by the Court on 18 July 1989 by
which, inter alia, 21 January 1991 was fixed as the time-limit for the filing
of the Counter-Memorial of the Commonwealth of Australia;

Whereas, within the time-limit so fixed, the Commonwealth of Aus-
tralia filed certain preliminary objections whereby it asked the Court to
adjudge and declare “that the Application by Nauru is inadmissible and
that the Court lacks jurisdiction to hear the claims made by Nauru”;

Whereas, accordingly, by virtue of the provisions of Article 79, para-
graph 3, of the Rules of Court, the proceedings on the merits are
suspended and a time-limit has to be fixed for the presentation by the

4
4 PHOSPHATE LANDS IN NAURU (ORDER 8 11 91)

other Party of a written statement of its observations and submissions on
the preliminary objections;

Having ascertained the views of the Parties,
Fixes 19 July 1991 as the time-limit within which the Republic of Nauru

may present a written statement of its observations and submissions on
the preliminary objections raised by the Commonwealth of Australia; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eighth day of February, one thousand
nine hundred and ninety-one, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the Republic of Nauru and the Government of the Commonwealth of
Australia, respectively.

(Signed) R. Y. JENNINGS,
President.
(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
